Trippe, Judge.
1. In Davant et al. vs. Carlton, 53 Georgia, 491, it was held that it was error in the court to refuse to charge the jury that under the law it required the strongest evidence to overcome the effect of the sheriff’s entry, and to charge in lieu thereof that the sheriff’s entry was prima facie evidence, but, like other presumptions, it might be rebutted by proof. Formerly such a return was conclusive and could not be traversed. The right is now given to contradict it, but this was not intended to reduce the force of such an entry to that of mere prima facie evidence. Nor does the fact that the sheriff is dead affect the force of such an entry as testimony. It was made under oath by a sworn officer, in the discharge of his official duty, and is of equal weight with his testimony delivered on the stand as a witness.
2. As to the admissibility of the book called the sheriff’s docket, the decision of the court in permitting it in evidence *558is sustained by Field vs. Boynton, 33 Georgia 239. It is true the entries made by the sheriff in that book were not required by law to be.so made by him, nor were those which were admitted in evidence in Meld vs. Boynton such as the law imposed upon the sheriff as a duty, to make. For the grounds upon which the judgment was put in that case, see the decision, and also 1 Ph. Ev., 318; 1 Gr. Ev., secs. 147, 151, note 2.
Judgment affirmed.